IN THE COURT OF APPEALS OF TENNESSEE

                         EASTERN SECTION AT KNOXVILLE




LYNN BERNICE CARRAHER,                     )
                                           )
       Plaintiff/Appellee                  )      HAMILTON CIRCUIT
                                           )
v.                                         )
                                           )      NO. 03A01-9608-CV-00259
MICHAEL THOMAS CARRAHER,                   )
                                           )
       Defendant/Appellant                 )      AFFIRMED




Andrew Berke and Ronald J. Berke, Chattanooga, For the Appellant.

Steven M. Jacoway, Chattanooga, For the Appellee.




                         MEMORANDUM OPINION

                                                                 INMAN, Senior Judge



       The plaintiff’s employer had a generous profit-sharing plan to which the

plaintiff was not required to contribute. The trial judge declined to treat this fund as

marital property because the “plaintiff didn’t earn it, and the defendant didn’t

contribute to it.”

       T.C.A. § 36-4-121(b)(1)(A) defines martial property to include “all . . . personal

property . . acquired by either or both spouses during the course of the marriage up

to the date of the final divorce hearing and owned by either or both spouses as of the

date of filing of a complaint for divorce.” The value of any vested pension, retirement

or other fringe benefits are marital property, as are cash, securities and other

tangible or intangible assets. A profit-sharing plan is clearly within the definition of a

marital asset. But in the circumstances of this case, we are unable to find that the

evidence preponderates against the judgment. TENN. R. APP. P. 13(d.)

       The appellee’s 401(k) and profit-sharing plan, worth $42,000.00 was awarded

to her, while the appellant’s retirement plan, of an alleged present value of
$17,000.00 was awarded to him. The Court observed that “ . . . we don’t know what

his pension is. It is far more than $17,000.00, Mr. Berke.”

       One-half of the equity in the increased value of the residence owned by

appellee before her marriage was awarded to the appellant. It is apparent that the

Court considered the circumstances of the parties carefully and distributed the

martial assets of an eight-year marriage as equitably as possible.

       This is a proper case for affirmance pursuant to Tenn. R. App. P. 10.1

       Costs are assessed to the appellant.



                                          __________________________________
                                          William H. Inman, Senior Judge




CONCUR:



______________________________
Houston M. Goddard, Presiding Judge



______________________________
Charles D. Susano, Jr., Judge




       1
        Rule 10(b) MEMORANDUM OPINION . The Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial
court by memorandum opinion when a formal opinion would have no precedential
value. When a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied
on for any reason in a subsequent unrelated case.

                                            2